Citation Nr: 1204512	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from March 1964 to December 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which, in pertinent part, granted service connection for migraine headaches; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 24, 2005.  In November 2005, the RO denied a claim for an increased evaluation for the Veteran's left eye posttraumatic neuropathy with diplopia.  In March 2009, the Board remanded the Veteran's claims to the RO for additional action.  

In August 2011, the Board denied an increased evaluation for the Veteran's left eye posttraumatic neuropathy with diplopia and remanded the issue of entitlement to an initial evaluation in excess of 10 percent for the Veteran's migraine headaches to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d)(2011).  

A July 2011 VA dermatological evaluation states that the Veteran complained of a large cyst or lipoma at the base of his neck "which he states might be causing headache."  An impression of "cyst/lipoma" was advanced.  The treating VA physician commented that:

Given the location of [the lipoma] and the fact that it may be compressing a nerve and causing his headaches, we recommend that he be referred for surgery for further workup and removal of the mass.  

VA clinical documentation dated in September 2011 reflects that the Veteran underwent surgical excision of a left occipital scalp lipoma on September 1, 2011.  

The report of a September 7, 2011, VA neurological examination for compensation purposes and a September 30, 2011, addendum thereto state that both "the computer file" and the Veteran's claims files were reviewed.  However, the examiner made no reference to either the Veteran's headache complaints associated with his occipital scalp lipoma or the surgical excision of the lipoma six days prior to the examination.  At the evaluation, the Veteran complained of a recent increase in severity of his headaches.  The VA examiner, however, only related that he thought the headaches were musculoskeletal or tension type, and that they occurred about once a week, lasted about 1 to 6 hours, and "usually occur when he gets worked up or when he gets real tense." 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the examiner did not address relevant and contemporaneous clinical documentation pertaining to the Veteran's headaches, the Board finds that additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

VA clinical documentation dated after October 5, 2011, is also not of record.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after October 5, 2011.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his headaches.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's headaches upon his vocational pursuits.

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that the clinical record, including VA clinical documentation dated in July 2011 and September 2011 pertaining to headaches associated with the Veteran's occipital scalp lipoma, has been reviewed.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand, and the report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

